DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020, 10/8/2020, 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (US 2017/0121820; hereinafter Chung).
Regarding claim 1, Figs 1, 3A and 10 of Chung discloses an apparatus for treating a substrate, the apparatus comprising:
a chamber (10; Fig 1; ¶ [0063]) having a treating space (11; Fig 1; ¶ [0064]) formed therein;
a substrate support unit (20; Fig 1; ¶ [0065]) configured to support the substrate (W; Fig 1; ¶ [0065]) in the treating space (11; Fig 1; ¶ [0064]);
a plate (Figs 1/3A) located to face the substrate support unit (20; Fig 1; ¶ [0065]) in the treating space, the plate having a plurality of holes (37; Figs 1/3A; ¶ [0069]) formed therein;
a gas supply unit (30; Figs 1/3A; ¶ [0066]) configured to supply gas (¶ [0066]) into the treating space through the holes (37; Figs 1/3A; ¶ [0069]); and
a gas exhaust unit configured to exhaust the gas in the treating space through the holes,
wherein the plate has a plurality of first exhaust holes (40 Figs 1/3A; ¶ [0062]) and a plurality of first supply holes (37; Figs 1/3A; ¶ [0069]) formed in a central area (Figs 1/3A) thereof, the first exhaust holes (44; Fig 3A; ¶ [0073]) being configured to exhaust the gas in an intervening space between the plate and the substrate support unit (Figs 1/3A) and the first supply holes (37; Figs 1/3A; ¶ [0069]) being surrounded by the first exhaust holes (44; Fig 3A; ¶ [0073]) and configured to supply the gas into the intervening space (¶ [0069]), and
wherein the plate has a plurality of second supply holes (36b; Fig 10; ¶ [0083]) formed outside the central area thereof, the second supply holes being configured to supply the gas into the intervening space (Fig 10).

Regarding claim 2, Figs 1, 3A and 10 of Chung discloses the plate (Fig 1/3A) has a second exhaust hole (42; Fig 3A; ¶ [0073]) formed therein, the second exhaust hole being located outside (Fig 3A) the second supply holes (36b; Fig 10; ¶ [0083]) and configured to exhaust the gas in the intervening space (¶ [0073]).

Regarding claim 3, Figs 1, 3A and 10 of Chung discloses a diffusion space (38; Figs 1/10; ¶ [0072]) connected to the first supply holes (37; Figs 1/3A; ¶ [0069]) and the (36b; Fig 10; ¶ [0083]) is formed inside the plate.

Regarding claim 4, Figs 1, 3A and 10 of Chung discloses the apparatus further comprises on intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) coupled to an upper surface of the plate; and
wherein the intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) has a buffer space (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) in which the gas introduced from the outside is firstly spread (¶ [0067]) before delivered to the diffusion space (38; Figs 1/10; ¶ [0072]).

Regarding claim 5, Figs 1, 3A and 10 of Chung discloses a plurality of buffer holes (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) configured to connect to buffer space and the diffusion space (38; Figs 1/10; ¶ [0072]) are formed in the bottom (Fig 3A/4A) of the intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]), and
wherein when viewed from above, the buffer space (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) is located to cover the first supply holes (37; Figs 1/3A; ¶ [0069]) and the buffer holes (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) are located so as not to overlap the first supply holes (37; Figs 1/3A; ¶ [0069]).

Regarding claim 6, Figs 1, 3A and 10 of Chung discloses the intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) has a stepped shape having a recess (¶ [0067]; Figs 3A-3B, 5A, 6A) formed on an upper surface thereof, and the upper surface of the intermediate body is combined with a ceiling of the chamber (10; Fig 1; ¶ [0063]) to form a first exhaust space (44a; Fig 3A);
wherein the first exhaust holes (44b; Fig 3A; ¶ [0073]) extend upward independently of the diffusion space (38; Figs 1/10; ¶ [0072]) and the buffer space (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) and connect to the first exhaust space (44a; Fig 3A), and
wherein the gas exhaust unit includes a first pressure reducing member configured to evacuate the first exhaust space (¶ [0074]).

Regarding claim 7, Figs 1, 3A and 10 of Chung discloses the intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) has a smaller width than the plate,
wherein the second exhaust hole (42; Fig 3A; ¶ [0073]) is connected to a second exhaust space (Fig 1; ¶ [0073]) formed by a combination of the plate, the ceiling and the intermediate body (Fig 1), and
wherein the gas exhaust unit includes a second pressure-reducing member configured to evacuate the second exhaust space (Fig 1).

Regarding claim 8, Figs 1, 3A and 10 of Chung discloses an apparatus for treating a substrate, the apparatus comprising:
a chamber (10; Fig 1; ¶ [0063]) having a treating space (11; Fig 1; ¶ [0064]) formed therein;
a substrate support unit (20; Fig 1; ¶ [0065]) configured to support the substrate (W; Fig 1; ¶ [0065]) in the treating space (11; Fig 1; ¶ [0064]);
a gas flow generation unit (30; Figs 1/3A; ¶ [0066]) including a plate (Figs 1/3A) located to face the substrate support unit (20; Fig 1; ¶ [0065]) in the treating space, the plate having a plurality of holes (37; Figs 1/3A; ¶ [0069]) formed therein;
a gas supply line (30; Figs 1/3A; ¶ [0066]) configured to supply gas (¶ [0066]) to some of the holes (37; Figs 1/3A; ¶ [0069]); and
a gas exhaust line configured to exhaust the gas from other holes,
wherein the plate has a plurality of first supply holes (36a; Fig 10) and a plurality of first exhaust holes (44a Figs 1/3A; ¶ [0062]) formed in a first area (Center area; Figs 1/3A) thereof and a plurality of second supply holes (36b; Fig 10) and a plurality of second exhaust holes (44b Figs 1/3A; ¶ [0062]) formed in a second area thereof, wherein the first area contains the center of the plate (Figs 3A/10) and the second area surrounds the first area.

Regarding claim 9, Figs 1, 3A and 10 of Chung discloses when viewed from above the first supply holes (36a; Fig 10) are located to overlap the center of the plate, the first exhaust holes (44a Figs 1/3A; ¶ [0062]) are located to surround (Figs 3A/10) the first supply holes and the second exhaust holes (44b Figs 1/3A; ¶ [0062]) are located to surround (Figs 3A/10) the second supply holes (36b; Fig 10).

Regarding claim 10, Figs 1, 3A and 10 of Chung discloses a diffusion space (38; Figs 1/10; ¶ [0072]) connected to the first supply holes (36a; Fig 10) and the second supply holes (36b; Fig 10) is formed inside the plate,
wherein the gas flow generation unit (30; Figs 1/3A; ¶ [0066]) further includes an intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) coupled to the plate to connect the gas supply line (30; Figs 1/3A; ¶ [0066]) and the gas exhaust line to the holes formed in the plate; and 
wherein the intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) has a buffer space (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) and a plurality of buffer holes (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) formed in the bottom (Fig 3A/4A) thereof, wherein the gas supply line is connected to the buffer space (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) and the buffer holes connect the buffer space and the diffusion space.

Regarding claim 11, Figs 1, 3A and 10 of Chung discloses when viewed from above, the buffer space (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) is located to cover the first area (Center area; Figs 1/3A) and the buffer holes (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) are located so as to not to overlap the first supply holes (36a; Fig 10).

Regarding claim 12, Figs 1, 3A and 10 of Chung discloses the intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) has a container shape having a recess formed on an upper surface thereof (Figs 3A-3B, 5A, 6A),
wherein the first exhaust holes (44a Figs 1/3A; ¶ [0062]) extend from the plate to the recess, and
wherein the first exhaust holes (44a Figs 1/3A; ¶ [0062]) are provided independently of the diffusion space and the buffer space.

Regarding claim 13, Figs 1, 3A and 10 of Chung discloses an upper surface of the intermediate body (33; Figs 3A-3B, 5A, 6A; ¶ [0067]) and a ceiling of the chamber (10; Fig 1; ¶ [0063]) are combined with each other to form a first exhaust space connected to the first exhaust holes (44a; Figs 1/3A; ¶ [0062]) and
wherein the gas exhaust line includes:
a first line (34d; Fig 3A; ¶ [0065]) connected to the first exhaust space (44a; Figs 1/3A; ¶ [0062]); and
a second line (34c; Fig 3A; ¶ [0065]) connected to the second exhaust space (44b; Figs 1/3A; ¶ [0062]).

Regarding claim 14, Figs 1, 3A and 10 of Chung discloses a pressure-reducing member (¶ [0074]) is connected to each of the first line and the second line.

Regarding claim 15, Figs 1, 3A and 10 of Chung discloses when viewed from above, the first exhaust holes (44a; Figs 1/3A; ¶ [0062]) are located to overlap the first exhaust space (44a; Figs 1/3A; ¶ [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Um et al (US 2019/0145002)
Yoshida et al (US 2019/0071777)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895